JUSTICE SLATER delivered the opinion of the court: The defendant, Larry Allen, was convicted of aggravated criminal sexual abuse (Ill. Rev. Stat. 1991, ch. 38, par. 12—16(c)(1)(i))- He was sentenced to an extended term of 12 years’ imprisonment. He appeals. The indictment in this case alleged that the defendant, being 17 years of age or over, committed an act of sexual conduct with the victim, who was under 13 years of age when the act was committed. On appeal, the only issue raised by the defendant is whether his conviction should be reversed because the indictment failed to state that the alleged sexual conduct was for the purpose of sexual gratification or arousal of the victim or the accused. In support of his argument that a reversal is required, the defendant cites to People v. Edwards (1990), 195 Ill. App. 3d 454, 552 N.E.2d 358, and People v. Harris (1990), 205 Ill. App. 3d 873, 563 N.E.2d 874. We note that the instant appeal was filed prior to our recent decision in People v. Allensworth (1992), 235 Ill. App. 3d 185, wherein we declined to follow Edwards and Harris. Instead, we concluded that the words “sexual conduct,” standing alone, are sufficiently specific to inform a defendant with reasonable certainty of the offense he is accused of committing. Based on our holding in Allensworth, we find that the instant defendant has failed to show that he was not apprised with reasonable certainty of the charges brought against him. Accordingly, we affirm the trial court. The judgment of the circuit court of Peoria County is affirmed. Affirmed. BARRY, P.J., concurs.